Citation Nr: 1130805	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-38 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for popliteal artery entrapment with compartment syndrome, right lower extremity.

2.  Entitlement to a rating in excess of 20 percent for popliteal artery entrapment with compartment syndrome, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 2000 to October 2000; from July 2001 to March 2002; and from January 2004 to January 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for bilateral popliteal artery entrapment with compartment syndrome, rated 10 percent, each, effective December 5, 2006 (the date of claim).  A March 2008 rating decision increased the ratings to 20 percent, each, effective December 5, 2006.  The Veteran has continued to express disagreement with the ratings, and these matters remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on her part is required.


REMAND

It is claimed (see June 2011 written argument) that the Veteran's bilateral popliteal artery entrapment with compartment syndrome continues to worsen, both in pain and in associated functional impairment.  He has not been evaluated for the disabilities by VA since September 2008.  When the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an examination was indicated where there was an allegation of increased disability, and two-years had passed since the last VA examination).

The record also suggests that the Veteran receives ongoing treatment for her bilateral lower extremities.  The most recent records of such treatment in the claims file are dated in 2008.  Updated treatment records are pertinent evidence, and must be secured; any VA treatment records are constructively of record.

Finally, it is noteworthy that the disability at issue has been rated as a neurological entity under 38 C.F.R. § 4.124a.  Given the (circulatory) nature of the disability, it may well be that the more appropriate rating would be under criteria in 38 C.F.R. § 3.104.  That raises a medical question that must be addressed on remand, following which the question of the proper diagnostic code for rating the disability must be revisisted.  Notably, the physician who conducted the September 2008 peripheral nerves examination speculated that an "arteries and veins" examination order may have been more appropriate.

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to identify all providers of treatment she has received for her bilateral popliteal artery entrapment with compartment syndrome since her discharge from active duty service, and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the claims folder).  The Veteran should be notified if any records she identified are not received pursuant to the RO's request.  Whether or not she responds, the RO should secure complete records of all VA treatment she has received for popliteal artery entrapment from September 2008 to the present.

2. Thereafter, the RO should arrange for the Veteran to be examined by an appropriate physician to determine the severity/assess the nature and severity of any related impairment of function of her bilateral lower extremity popliteal artery entrapment.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  The examiner should have available for review in conjunction with the examinations the regulatory (Rating Schedule) provisions of 38 C.F.R. §§ 4.104, 4.123, 4.124, 4.124a.  Based on review of the record and examination of the Veteran the examiner should provide opinions responding to the following:

(a) As to each of the Veteran's lower extremities, please identify all pathology related to, and all impairment of function that stems from, her service-connected bilateral popliteal artery entrapment with compartment syndrome, and indicate further whether the disability is primarily circulatory in nature or whether it is primarily neurological (peripheral nerves) in nature.  
(b) If the disability is neurological in nature, please identify the peripheral nerve involved, and opine further whether the disability picture presented is one consistent with (i) neuritis, (ii) neuralgia, (iii) mild, moderate or severe incomplete paralysis, or (iv) complete paralysis of the nerve.  
(c) If the disability is primarily circulatory in nature please identify the diagnostic code in 38 C.F.R. § 4.104 that contains the criteria most appropriate for rating the Veteran's disability, identifying all manifestations and associated impairment of function in detail.

The examiner must explain the rationale for the response to each question posed, citing to supporting clinical data as appropriate.  

3.  The RO should then readjudicate the claims (to encompass the propriety of the diagnostic code under which the disabilities are rated).  If either remains denied, the RO should issue an appropriate supplemental statement of the case (that includes an explanation of the basis for the diagnostic code selected for rating the disabilities at issue) and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

